          Case 2:19-cv-00262-DCN Document 1 Filed 07/09/19 Page 1 of 5




Kevin J. Scanlan
ISB #5521; kjs@dukescanlan.com
Joseph M. Aldridge
ISB #9194; jma@dukescanlan.com
DUKE SCANLAN & HALL, PLLC
1087 W. River Street, Suite 300
P.O. Box 7387
Boise, Idaho 83707
Telephone 208-342-3310
Facsimile 208-342-3299

Attorneys for Defendant C.R. England, Inc.




                             UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

ERIC A. COX,

               Plaintiff,                            Case No. 2:19-cv-262

vs.                                                  DEFENDANT C.R. ENGLAND, INC.’S
                                                     NOTICE OF REMOVAL OF CIVIL
RYAN G. MANCHESTER, C.R. ENGLAND,                    ACTION UNDER 28 U.S.C. § 1441(b)
INC., and DOES I-V unknown parties,                  (DIVERSITY)

               Defendants.


       Defendant C.R. England, Inc. (“C.R. England”) hereby removes this case from the First

Judicial District in and for Kootenai County, State of Idaho, Case No. CV28-19-4155, to the

United States District Court for the District of Idaho, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446. In support of this Notice of Removal, C.R. England states as follows:




DEFENDANT C.R. ENGLAND, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §
1441(b) (DIVERSITY) - 1
              Case 2:19-cv-00262-DCN Document 1 Filed 07/09/19 Page 2 of 5



                                       I.   INTRODUCTION

         1.      The United States District Court for the District of Idaho has original subject

matter jurisdiction of this civil action pursuant to 28 U.S.C. § 1332(a) because there is complete

diversity among all properly joined and served parties, and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. Under 28 U.S.C. § 1441(b), no party properly joined

and served as a defendant in this action is a citizen of Idaho, the state in which this action was

filed.

         2.      On June 7, 2019, Plaintiff filed a Civil Complaint against Defendants in the

District Court of the First Judicial District of the State of Idaho in and for the County of

Kootenai, styled Eric A. Cox, Plaintiff, v. Ryan G. Manchester, C.R. England, Inc., and Does I-V

unknown parties, Defendants, Case No. CV28-19-4155 (the “Complaint”). See Attachment 2. At

the time of filing this Notice of Removal, the state court matter is still pending in the District

Court of the First Judicial District of the State of Idaho in and for the County of Kootenai. See 28

U.S.C. § 1441(a).

         3.      A copy of the Summons and Complaint was served on Defendant C.R. England

on June 18, 2019. See Attachment 3 (Affidavit of Return of Service); Attachment 4 (Summons

to C.R. England, Inc.).

         4.      Plaintiff Eric Cox is a resident and citizen of Kootenai County, Idaho, based upon

the allegations in Paragraph I of the Complaint.

         5.      Defendant Ryan G. Manchester is a resident and citizen of Lafayette Parish,

Louisiana, based upon the allegations in Paragraph II of the Complaint and the Affidavit of

Service showing Mr. Manchester was served in Lafayette, Louisiana on June 18, 2019

(Attachment 5).



DEFENDANT C.R. ENGLAND, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §
1441(b) (DIVERSITY) - 2
            Case 2:19-cv-00262-DCN Document 1 Filed 07/09/19 Page 3 of 5



       6.      Both at the time this action was filed and at the time of removal, Defendant C.R.

England, Inc., was, and still is, a Utah corporation with its principle place of business in Salt

Lake City, Utah.

       7.       As stated in Paragraph XV of Plaintiff’s Complaint, Plaintiff is seeking damages

“in an amount … consistent with the demand letter submitted to the Defendant’s representatives

on or about January 16, 2019.” See Attachment 2, ¶ XV. The demand letter referenced by

Plaintiff claimed special and general damages in excess of the amount in controversy

requirements for removal. This Court thus has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) and 1441(b) because the parties are citizens of different states and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

                              28 U.S.C. § 1446 REQUIREMENTS

       1.      Removal Is Timely. C.R. England timely filed this Notice of Removal, within 30

days of service of the Complaint. See 28 U.S.C. § 1446(b).

       2.      Removal to This Court Is Proper. The Complaint was filed in the District Court

of the First Judicial District of the State of Idaho in and for the County of Kootenai. This Court is

part of the “district and division within which such action is pending . . . .” 28 U.S.C. § 1446(a).

       3.      Pleadings and Process. Pursuant to 28 U.S.C. section 1446(a), a “copy of all

process, pleadings, and orders served upon” Defendant C.R. England are attached to this Notice

of Removal as Attachments 2 – 5. Defendant C.R. England has not answered or otherwise filed

a response to the Complaint. Other than the documents attached as Attachments 2 – 5, no other

pleadings, process, orders, or other papers in this case have been served or otherwise received by

Defendant C.R. England. In the event that additional filings, if any, come to Defendant C.R.




DEFENDANT C.R. ENGLAND, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §
1441(b) (DIVERSITY) - 3
            Case 2:19-cv-00262-DCN Document 1 Filed 07/09/19 Page 4 of 5



England’s attention, C.R. England will promptly provide this Court with true and correct copies

of all such papers.

       4.      Notice to All Parties and the State Court. Concurrent with the filing of this

Notice, Defendant C.R. England gave written notice of this Notice of Removal to Plaintiff’s

counsel of record and to Defendant Ryan Manchester, and will file a copy of this Notice of

Removal with the Clerk of the District Court of the First Judicial District of the State of Idaho in

and for the County of Kootenai. 28 U.S.C. § 1446(a), (d).

       WHEREFORE, notice is given that this action is removed from the District Court of the

First Judicial District of the State of Idaho in and for the County of Kootenai, to the United

States District Court for the District of Idaho.

       DATED this 9th day of July, 2019.

                                               DUKE SCANLAN & HALL, PLLC


                                               By       /s/ Kevin J. Scanlan
                                                    Kevin J. Scanlan – Of the Firm
                                                    Joseph M. Aldridge – Of the Firm
                                                    Attorneys for Defendant
                                                    C.R. England, Inc.




DEFENDANT C.R. ENGLAND, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §
1441(b) (DIVERSITY) - 4
         Case 2:19-cv-00262-DCN Document 1 Filed 07/09/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 9th day of July, 2019, I electronically filed the
foregoing document with the U.S. District Court. Notice will automatically be electronically
mailed to the following individuals who are registered with the U.S. District Court CM/ECF
System:

  Mark J. King, IV                                       U.S. Mail, Postage Prepaid
  CRAIG SWAP & ASSOCIATES                                Hand Delivered
  16201 East Indiana Avenue, Suite 1900                  Facsimile
  Spokane Valley, WA 99216                               ECF/Email
  Telephone (509) 252-5037                               mark.king@craigswapp.com
  Attorneys for Plaintiff                                colleen.hackley@craigswapp.com



                                          /s/ Kevin J. Scanlan
                                          Kevin J. Scanlan
                                          Joseph M. Aldridge




DEFENDANT C.R. ENGLAND, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §
1441(b) (DIVERSITY) - 5
